United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                    UNITED STATES COURT OF APPEALS
                                                               January 9, 2007
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk


                               No. 06-60374
                             Summary Calendar



     PEGGY JO BOLIVER,

                                           Plaintiff-Appellant,

                                    v.

     AMERICAN TELEPHONE & TELEPHONE COMPANY, ETC; ET AL,

                                           Defendants,

     BELLSOUTH PENSIONS SERVICE CENTER; ET AL,

                                           Defendants-Appellees.



         Appeal from the United States District Court for the
               Southern District of Mississippi, Jackson
                              3: 04-CV-750



Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*


     Peggy Jo Boliver challenges the district court’s grant of

summary     judgment   for     Bellsouth    Telecommunications,       Inc.

(“Bellsouth”).    Boliver argues that the district court erred by

reviewing her denial of disability pension benefits for abuse of

     *
       Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
discretion.       Boliver   also   argues   that    even   if    the   abuse   of

discretion standard applies, it was an abuse of discretion to find

that she was not entitled to a disability pension.               We AFFIRM.

     Boliver worked for South Central Bell Telephone (“SCB”)from

1957 until her termination on November 23, 1975.                Boliver alleges

that she was totally and permanently disabled due to a herniated

disk in May, 1974, and received sickness disability benefits until

the time of her termination more than a year later.               At that time,

SCB offered a pension plan that allowed employees to collect

disability pension benefits if they satisfied certain requirements,

including the completion of at least fifteen years of service and

the receipt of 52 weeks of sickness disability benefits.

     Boliver filed a claim for disability pension benefits with

Bellsouth, the successor in interest to SCB, on August 28, 2003,

nearly three decades after her termination.             The director of the

retirement plan denied Boliver’s claim on January 5, 2004, and she

appealed     to   the   Employee’s   Benefit       Claim   Review      Committee

(“EBCRC”).    The EBCRC denied Boliver’s claim on June 7, 2004, and

she appealed to the district court, which granted summary judgment

for Bellsouth.      We review the district court’s grant of summary

judgment de novo under the same criteria that governs that court’s

consideration of whether summary judgment was appropriate.                Atkins

v. Hibernia Corp., 182 F.3d 320, 323 (5th Cir. 1999).

     Boliver argues that the district court should have reviewed


                                      2
the EBCRC’s denial of her claim under a less deferential standard

than abuse of discretion.          The pension plan in question is covered

by the Employment Retirement Income Security Act, 29 U.S.C. § 1001

et seq. (“ERISA”), under which the standard for reviewing a plan

administrator’s decision can be either abuse of discretion or de

novo   depending   on   whether       the   plan    gives   the   administrator

discretionary authority to determine eligibility for benefits.

Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989).                 We

need not determine what type of plan this is, however, because the

disputed issue is whether Boliver received 52 weeks of disability

benefits during 1974 and 1975 — a purely factual determination.

“[A]   plan   administrator’s        factual   determinations       are   always

reviewed for abuse of discretion[.]”                Vercher v. Alexander &

Alexander, Inc., 379 F.3d 222, 225 (5th Cir. 2004).

       Because   this   is    an    ERISA   case,    however,     the   abuse   of

discretion standard is still not necessarily as deferential as it

ordinarily would be.         “The existence of a conflict is a factor to

be considered in determining whether the administrator abused its

discretion in denying a claim.               The greater the evidence of

conflict on the part of the administrator, the less deferential our

abuse of discretion standard will be.”               Vega v. Nat’l Life Ins.

Servs., Inc., 188 F.3d 287, 297 (5th Cir. 1999).                  A conflict of

interest exists, and the court must apply this “sliding scale”

standard of review when “the plan administrator is self-interested,


                                        3
i.e. the administrator potentially benefits from every denied

claim.”    Id. at 295.

      Boliver argues that a conflict existed, and that the district

court should have therefore applied a less deferential standard of

review.     However, Boliver presented no evidence of a conflict

beyond     making     the    conclusory     allegation        that     the   claim

administrator and Bellsouth are the same entity. In the context of

a corporate benefit plan, we do not automatically assume that a

conflict    of   interest     arises   every   time    paid    personnel     of   a

corporation evaluate claims for benefits. MacLachlan v. ExxonMobil

Corp., 350 F.3d 472, 479 n.8 (5th Cir. 2003).                    Moreover, the

plaintiff has the burden of producing evidence that a conflict

exists.    Ellis v. Liberty Life Assurance Co. of Boston, 394 F.3d

262, 271 n. 18 (5th Cir. 2005).            Boliver has failed to meet her

burden of producing evidence of a conflict, and the district court

was   correct    in   reviewing     the    EBCRC’s    ruling     for    abuse     of

discretion.

      Finally, Boliver argues that the district court erred by not

finding that the EBCRC abused its discretion when it denied her

claim for benefits.         The plaintiff has the burden of proving that

she is eligible to receive the benefits,             Kirschenheuter v. Bd. of

Trustees of the GSC-ILA Pension Plan & Trust, 341 F.Supp.2d 624,

628 (S.D. Miss. 2004), but the only proof offered by Boliver was

her earnings statement, her own affidavit claiming to have received


                                       4
the benefits, and a certificate and letters from a doctor stating

that she was indeed sick.

     The earnings statement shows that she did not receive income

in the third and fourth quarters of 1974, but does not prove that

she received disability benefits during that time, and provides no

information at all for 1975.       The affidavit is self-serving and

lacks any details verifying her receipt of the benefits.                    The

doctor’s   materials   simply   reinforce   the   undisputed       fact   that

Boliver    was   injured.   Accordingly,    it    was   not   an    abuse   of

discretion for the EBCRC to find that Boliver failed to meet her

burden of proving her eligibility for the benefits.1               Because we

find that the EBCRC did not abuse its discretion, we need not reach

Bellsouth’s argument that Boliver’s claim is barred by the doctrine

of laches.

     For the foregoing reasons, we AFFIRM the district court.




     1
      Even were we to review the decision under a less deferential
standard, Boliver would still fail to meet her burden to prove her
eligibility.

                                   5